--------------------------------------------------------------------------------

Exhibit 10.1
 
CAMBREX CORPORATION
 
2009 LONG-TERM INCENTIVE PLAN
 
(as amended and restated, effective April 28, 2011)
 
1.           Purpose.  The purpose of the Cambrex Corporation 2009 Long-Term
Incentive Plan is to further align the interests of eligible participants with
those of the Company’s shareholders by providing long-term incentive
compensation opportunities tied to the performance of the Company and its Common
Stock.  The Plan is intended to advance the interests of the Company and
increase shareholder value by attracting, retaining and motivating key personnel
upon whose judgment, initiative and effort the successful conduct of the
Company’s business is largely dependent.
 
2.           Definitions.  Wherever the following capitalized terms are used in
the Plan, they shall have the meanings specified below:
 
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Performance Award or Stock Award granted
under the Plan.
 
“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” shall have the meaning set forth in Section 12.2 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.
 
“Common Stock” means the Company’s common stock, par value $0.01 per share.
 
“Company” means Cambrex Corporation, a Delaware corporation or any successor
thereto.
 
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.
 
“Effective Date” shall have the meaning set forth in Section 15.3 hereof.
 
“Eligible Person” means any person who is an employee, director, consultant or
other personal service provider of the Company or any of its Subsidiaries.

 
 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, with respect to a share of Common Stock as of a given
date, the average of the highest and lowest reported sales prices as reported on
the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed or if such exchange was closed on such day or, if it was
open but the Common Stock was not traded on such day, then on the next preceding
day that the Common Stock was traded on such exchange, as reported by such
responsible reporting service as the Committee may select.  If the Common Stock
is not listed on any such exchange, “Fair Market Value” shall be such value as
determined by the Board in its discretion and, to the extent necessary, shall be
determined in a manner consistent with Section 409A of the Code and the
regulations thereunder.
 
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
 
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
 
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
 
“Performance Award” means an Award that is denominated by a cash amount to an
Eligible Person under Section 10 hereof and payable based upon the attainment of
pre-established business and/or individual Performance Goals over a specified
performance period.
 
“Performance Goals” shall have the meaning set forth in Section 10.3 hereof. 
 
“Plan” means the Cambrex Corporation 2009 Long-Term Incentive Plan as set forth
herein, effective and as may be amended from time to time as provided in Section
15 hereof.
 
“Policy”  shall have the meaning set forth in Section 13.3(b) of the Plan.
 
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
 
“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.
 
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a director, consultant or other service provider with
the Company, as applicable.

 
 

--------------------------------------------------------------------------------

 

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.
 
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
 
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
 
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
 
3.           Administration.
 
3.1                                Committee Members.  The Plan shall be
administered by a Committee comprised of no fewer than two members of the Board
who are appointed by the Board to administer the Plan.  To the extent deemed
necessary by the Board, each Committee member shall satisfy the requirements for
(i) an “independent director” under rules adopted by the New York Stock Exchange
or other principal exchange on which the Common Stock is then listed, (ii) a
“nonemployee director” for purposes of such Rule 16b−3 under the Exchange Act
and (iii) an “outside director” under Section 162(m) of the
Code.  Notwithstanding the foregoing, the mere fact that a Committee member
shall fail to qualify under any of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.  No member of the Committee shall be liable for any action or
determination made in good faith by the Committee with respect to the Plan or
any Award thereunder.


3.2                                Committee Authority.  It shall be the duty of
the Committee to administer the Plan in accordance with the Plan’s
provisions.  The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (i) determine the Eligible Persons to whom Awards
shall be granted under the Plan, (ii) prescribe the restrictions, terms and
conditions of all Awards, (iii) interpret the Plan and terms of the Awards, (iv)
adopt rules for the administration, interpretation and application of the Plan
as are consistent therewith, and interpret, amend or revoke any such rules, (v)
make all determinations with respect to a Participant’s Service and the
termination of such Service for purposes of any Award, (vi) correct any
technical defect(s) or technical omission(s) or reconcile any technical
inconsistency(ies) in the Plan or any Award thereunder and (vii) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Eligible Person who are foreign nationals or employed outside of
the United States.   The Committee’s determinations under the Plan need not be
uniform and may be made by the Committee selectively among Participants and
Eligible Persons, whether or not such persons are similarly situated.  The
Committee shall, in its discretion, consider such factors as it deems relevant
in making its interpretations, determinations and actions under the Plan
including, without limitation, the recommendations or advice of any officer or
employee of the Company or such attorneys, consultants, accountants or other
advisors as it may select.  All interpretations, determinations, and actions by
the Committee shall be final, conclusive, and binding upon all parties.

 
 

--------------------------------------------------------------------------------

 

3.3                                Delegation of Authority.  The Committee shall
have the right, from time to time, to delegate to one or more officers of the
Company the authority of the Committee to grant and determine the terms and
conditions of Awards granted under the Plan, subject to the requirements of
Section 157(c) of the Delaware General Corporation Law (or any successor
provision) and such other limitations as the Committee shall determine.  In no
event shall any such delegation of authority be permitted with respect to Awards
granted to any member of the Board or to any Eligible Person who is subject to
Rule 16b−3 under the Exchange Act is a covered employee under Section 162(m) of
the Code.  The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan.  In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose.  Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.
 
4.           Shares Subject to the Plan.
 
4.1                                Number of Shares Reserved.  Subject to
adjustment as provided in Section 4.3 hereof, the total number of shares of
Common Stock that are reserved for issuance under the Plan shall be
[2,000,000].  Notwithstanding the foregoing, no more than [600,000] shares of
Common Stock shall be issued during the term of the Plan pursuant to Restricted
Stock Awards, Restricted Stock Units and Stock Awards, in the aggregate.  Any
shares of Common Stock delivered under the Plan shall consist of authorized and
unissued shares or treasury shares.
 
4.2                                Share Replenishment.  To the extent that an
Award is canceled, expired, forfeited, surrendered, settled in cash, settled by
delivery of fewer shares than the number underlying the Award or otherwise
terminated without delivery of the shares to the Participant, the shares of
Common Stock retained by or returned to the Company will not be deemed to have
been delivered under the Plan, and will be available for future Awards under the
Plan.  Shares that are (i) withheld from an Award or separately surrendered by
the Participant in payment of the exercise or purchase price or taxes relating
to such an Award or (ii) not issued or delivered as a result of the net
settlement of an outstanding Stock Option of Stock Appreciation Right shall be
deemed to constitute delivered shares and will not be available for future
Awards under the Plan.

 
 

--------------------------------------------------------------------------------

 

4.3                                Adjustments.  If there shall occur any change
with respect to the outstanding shares of Common Stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split or other distribution with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off or other similar corporate change or any other change
affecting the Common Stock, the Committee shall, in the manner and to the extent
it considers equitable to the Participants and consistent with the terms of the
Plan, cause an adjustment to be made to (i) the maximum number and kind of
shares of Common Stock provided in Sections 4.1, 6.1, 7.1, 8.1, 9.1 and 11.1
hereof, (ii) the number and kind of shares of Common Stock, units or other
rights subject to then outstanding Awards, (iii) the exercise or base price for
each share or unit or other right subject to then outstanding Awards and (iv)
any other terms of an Award that are affected by the event.  Notwithstanding the
foregoing, (a) any such adjustments shall, to the extent necessary, be made in a
manner consistent with the requirements of Section 409A of the Code and (b) in
the case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of Section
424(a) of the Code.  Notwithstanding anything to the contrary in the Plan, in
the event of a Change in Control, the Committee shall have the right, but not
the obligation, to cancel, immediately prior to the Change in Control, any Award
granted following the Effective Date, and to pay to each affected Participant in
connection with the cancellation of such Participant’s Awards, an amount in cash
that the Committee, in its sole discretion, in good faith determines to be the
equivalent value of such Award (e.g., in the case of a Stock Option or Stock
Appreciation Right, the amount of the “in-the-money” value), it being understood
that the equivalent value of a Stock Option or Stock Appreciation Right with an
exercise price greater than or equal to the Fair Market Value of the underlying
shares of Common Stock shall be zero.
 
5.           Eligibility and Awards.
 
5.1                                Designation of Participants.  Any Eligible
Person may be selected by the Committee to receive an Award and become a
Participant under the Plan.  The Committee has the authority, in its discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted, the number of shares of
Common Stock or units subject to Awards to be granted and the terms and
conditions of such Awards consistent with the terms of the Plan.  In selecting
Eligible Persons to be Participants, and in determining the type and amount of
Awards to be granted under the Plan, the Committee shall consider any and all
factors that it deems relevant or appropriate.
 
5.2                                Determination of Awards.  The Committee shall
determine the terms and conditions of all Awards granted to Participants in
accordance with its authority under Section 3.2 hereof.  An Award may consist of
one type of right or benefit hereunder or of two or more such rights or benefits
granted in tandem.
 
5.3                                Award Agreements.  Each Award granted to an
Eligible Person under the Plan may be represented in an Award Agreement.  The
terms of all Awards under the Plan, as determined by the Committee, will be set
forth in each individual Award Agreements as described in Section 14.1 hereof.

 
 

--------------------------------------------------------------------------------

 

5.4                                No Fractional Shares.  No fractional shares
of Common Stock shall be issued or delivered pursuant to the Plan or any Award,
and the Committee shall determine whether cash, other securities or other
property shall be paid or transferred in lieu of any fractional shares of Common
Stock or whether such fractional shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.
 
6.           Stock Options.
 
6.1                                Grant of Stock Options.  A Stock Option may
be granted to any Eligible Person selected by the Committee, except that an
Incentive Stock Option may only be granted to an Eligible Person satisfying the
conditions of Section 6.7(a) hereof.   Each Stock Option shall be designated on
the Date of Grant, in the discretion of the Committee, as an Incentive Stock
Option or as a Nonqualified Stock Option.  The maximum number of shares of
Common Stock that may be subject to Stock Options granted to any Participant
during any calendar year shall be limited to 250,000 shares of Common Stock
(subject to adjustment as provided in Section 4.3 hereof). All Stock Options
granted under the Plan are intended to comply with the requirements for
exemption under Section 409A of the Code.
 
6.2                                Exercise Price.  The exercise price per share
of a Stock Option shall not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the Date of Grant.  The Committee may
in its discretion specify an exercise price per share that is higher than the
Fair Market Value of a share of Common Stock on the Date of Grant.
 
6.3                                Vesting of Stock Options.  The Committee
shall, in its discretion, prescribe the time or times at which or the conditions
upon which, a Stock Option or portion thereof shall become vested and/or
exercisable.  The requirements for vesting and exercisability of a Stock Option
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of a
specified Performance Goal(s) or on such other terms and conditions as approved
by the Committee in its discretion.  The Committee may accelerate the vesting or
exercisability of any Stock Option upon a Change in Control or upon termination
of Service under certain circumstances, as set forth in the Award Agreement or
otherwise.  If the vesting requirements of a Stock Option are not satisfied, the
Award shall be forfeited.
 
6.4                                Term of Stock Options.  The Committee shall
in its discretion prescribe in an Award Agreement the period during which a
vested Stock Option may be exercised; provided, however, that the maximum term
of a Stock Option shall be ten (10) years from the Date of Grant.  The Stock
Option of a Participant whose Service with the Company or one of its
Subsidiaries is terminated for any reason shall terminate on the earlier of (i)
unless otherwise provided in an Award Agreement, and except for termination for
Cause (as described in Section 13.2 hereof), the date that is ninety (90) days
following termination of Service of the Participant and (ii) the maximum term of
the Stock Option.

 
 

--------------------------------------------------------------------------------

 

6.5                                Stock Option Exercise; Tax
Withholding.  Subject to such terms and conditions as specified in an Award
Agreement, a Stock Option may be exercised in whole or in part at any time
during the term thereof by notice in the form required by the Company, together
with payment of the aggregate exercise price and applicable withholding
tax.  Payment of the exercise price shall be made in the manner set forth in the
Award Agreement, and unless otherwise provided by the Committee at the time of
payment: (i) in cash or by cash equivalent acceptable to the Committee, (ii) in
shares of Common Stock valued at the Fair Market Value of such shares on the
date of exercise, (iii) through an open-market, broker-assisted sales
transaction pursuant to which the Company is promptly delivered the amount of
proceeds necessary to satisfy the exercise price, (iv) by a combination of the
methods described above or (v) by such other method as may be approved by the
Committee and set forth in the Award Agreement.  In addition to and at the time
of payment of the exercise price, the Participant shall pay to the Company the
full amount of any and all applicable income tax, employment tax and other
amounts required to be withheld in connection with such exercise, payable under
such of the methods described above for the payment of the exercise price as may
be approved by the Committee and set forth in the Award Agreement.
 
6.6                                Limited Transferability of Nonqualified Stock
Options.  All Stock Options shall be nontransferable except (i) upon the
Participant’s death as provided in Section 14.2 hereof and (ii) subject to prior
approval by the Committee, in the case of Nonqualified Stock Options only, for
the transfer of all or part of the Stock Option to a Participant’’s “family
member” (as defined for purposes of the Form S−8 registration statement under
the Securities Act of 1933), as may be approved by the Committee in its
discretion at the time of proposed transfer.  The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time.  Subsequent transfers of a Nonqualified
Stock Option shall be prohibited.
 
6.7                                Additional Rules for Incentive Stock Options.
 
(a)           Eligibility.  An Incentive Stock Option may only be granted to an
Eligible Person who is considered an employee for purposes of Treasury
Regulation §1.421−7(h) with respect to the Company or any Subsidiary that
qualifies as a “subsidiary corporation” with respect to the Company for purposes
of Section 424(f) of the Code.
 
(b)           Annual Limits.  No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code.  This limitation shall be applied by
taking Stock Options into account in the order in which granted.
 
(c)           Termination of Employment.  An Award of an Incentive Stock Option
may provide that such Stock Option may be exercised not later than three (3)
months following termination of employment of the Participant with the Company
and all Subsidiaries or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.

 
 

--------------------------------------------------------------------------------

 

(d)           Other Terms and Conditions; Nontransferability.  Any Incentive
Stock Option granted hereunder shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as are deemed necessary
or desirable by the Committee, which terms, together with the terms of the Plan,
shall be intended and interpreted to cause such Incentive Stock Option to
qualify as an “incentive stock option” under Section 422 of the Code.  An Award
Agreement for an Incentive Stock Option may provide that such Stock Option shall
be treated as a Nonqualified Stock Option to the extent that certain
requirements applicable to “incentive stock options” under the Code shall not be
satisfied.  An Incentive Stock Option shall by its terms be nontransferable
other than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.
 
(e)           Disqualifying Dispositions.  If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.
 
6.8                                Repricing Prohibited.  Subject to the
anti-dilution adjustment provisions contained in Section 4.3 hereof, without the
prior approval of the Company’s shareholders,  neither the Committee nor the
Board shall cause the cancellation, substitution or amendment of a Stock Option
that would have the effect of reducing the exercise price of such a Stock Option
previously granted under the Plan or otherwise approve any modification to such
a Stock Option, that would be treated as a “repricing” under the then applicable
rules, regulations or listing requirements adopted by the New York Stock
Exchange or other principal exchange on which the Common Stock is then listed.
 
7.           Stock Appreciation Rights.
 
7.1                                Grant of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted to any Eligible Person selected by the
Committee.  Stock Appreciation Rights may be granted on a basis that allows for
the exercise of the right by the Participant or that provides for the automatic
payment of the right upon a specified date or event.  The maximum number of
shares of Common Stock that may be subject to Stock Appreciation Rights granted
to any Participant during any calendar year shall be limited to 100,000 shares
of Common Stock (subject to adjustment as provided in Section 4.3
hereof).  Stock Appreciation Rights shall be non-transferable, except as
provided in Section 14.2 hereof.  All Stock Appreciation Rights granted under
the Plan are intended to comply with the requirements for exemption under
Section 409A of the Code.
 
7.2                                Stand-Alone Stock Appreciation Rights.  A
Stock Appreciation Right may be granted without any related Stock Option.  The
Committee shall in its discretion provide in an Award Agreement the time or
times at which or the conditions upon which, a Stock Appreciation Right or
portion thereof shall become vested and/or exercisable.  The requirements for
vesting and exercisability of a Stock Appreciation Right may be based on the
continued Service of a Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) or on such other terms and conditions as approved by the Committee in
its discretion.  If the vesting requirements of a Stock Appreciation Right are
not satisfied, the Award shall be forfeited.  The Committee may accelerate the
vesting or exercisability of any Stock Appreciation Right upon a Change in
Control or upon termination of Service under certain circumstances as set forth
in the Award Agreement or otherwise.  A Stock Appreciation Right will be
exercisable or payable at such time or times as determined by the Committee;
provided, that the maximum term of a Stock Appreciation Right shall be ten (10)
years from the Date of Grant.  The base price of a Stock Appreciation Right
granted without any related Stock Option shall be determined by the Committee in
its discretion; provided, however, that the base price per share of any such
freestanding Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the Date of Grant.

 
 

--------------------------------------------------------------------------------

 

7.3                                Tandem Stock Option/Stock Appreciation
Rights.  A Stock Appreciation Right may be granted in tandem with a Stock
Option, either on the Date of Grant or at any time thereafter during the term of
the Stock Option.  A tandem Stock Option/Stock Appreciation Right will entitle
the holder to elect, as to all or any portion of the number of shares subject to
the Award, to exercise either the Stock Option or the Stock Appreciation Right,
resulting in the reduction of the corresponding number of shares subject to the
right so exercised as well as the tandem right not so exercised.  A Stock
Appreciation Right granted in tandem with a Stock Option hereunder shall have a
base price per share equal to the per share exercise price of the Stock Option,
will be vested and exercisable at the same time or times that a related Stock
Option is vested and exercisable, and will expire no later than the time at
which the related Stock Option expires.
 
7.4                                Payment of Stock Appreciation Rights.  A
Stock Appreciation Right will entitle the holder, upon exercise or other payment
of the Stock Appreciation Right, as applicable, to receive an amount determined
by multiplying: (i) the excess of the Fair Market Value of a share of Common
Stock on the date of exercise or payment of the Stock Appreciation Right over
the base price of such Stock Appreciation Right, by (ii) the number of shares as
to which such Stock Appreciation Right is exercised or paid.  Payment of the
amount determined under the foregoing may be made, as approved by the Committee
and set forth in the Award Agreement, in shares of Common Stock valued at their
Fair Market Value on the date of exercise or payment, in cash or in a
combination of shares of Common Stock and cash, subject to applicable tax
withholding requirements.
 
7.5                                Repricing Prohibited.  Subject to the
anti−dilution adjustment provisions contained in Section 4.3 hereof, without the
prior approval of the Company’s shareholders, neither the Committee nor the
Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan or otherwise
approve any modification to such Stock Appreciation Right that would be treated
as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange or other principal exchange
on which the Common Stock is then listed.

 
 

--------------------------------------------------------------------------------

 

8.           Restricted Stock Awards.
 
8.1                                Grant of Restricted Stock Awards.  A
Restricted Stock Award may be granted to any Eligible Person selected by the
Committee.  The maximum number of shares of Common Stock that may be subject to
Restricted Stock Awards granted to a Participant during any one calendar year
shall be limited to 100,000 shares of Common Stock (subject to adjustment as
provided in Section 4.3 hereof).  The Committee may require the payment by the
Participant of a specified purchase price in connection with any Restricted
Stock Award.
 
8.2                                Vesting Requirements.  The restrictions
imposed on shares granted under a Restricted Stock Award shall lapse in
accordance with the vesting requirements specified by the Committee in the Award
Agreement.  The requirements for vesting of a Restricted Stock Award may be
based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of a
specified Performance Goal(s) designed to meet the requirements for exemption
under Section 162(m) of the Code or on such other terms and conditions as
approved by the Committee in its discretion.  The Committee may accelerate the
vesting of a Restricted Stock Award upon a Change in Control or upon termination
of Service under certain circumstances, as set forth in the Award Agreement.  If
the vesting requirements of a Restricted Stock Award shall not be satisfied, the
Award shall be forfeited and the shares of Stock subject to the Award shall be
returned to the Company.
 
8.3                                Transfer Restrictions.  Shares granted under
any Restricted Stock Award may not be transferred, assigned or subject to any
encumbrance, pledge or charge until all applicable restrictions are removed or
have expired, except as provided in Section 14.2 hereof.  Failure to satisfy any
applicable restrictions shall result in the subject shares of the Restricted
Stock Award being forfeited and returned to the Company.  The Committee may
require in an Award Agreement that certificates representing the shares granted
under a Restricted Stock Award bear a legend making appropriate reference to the
restrictions imposed, and that certificates representing the shares granted or
sold under a Restricted Stock Award will remain in the physical custody of an
escrow holder until all restrictions are removed or have expired.
 
8.4                                Rights as Shareholder.  Subject to the
foregoing provisions of this Section 8 and the applicable Award Agreement, the
Participant shall have all rights of a shareholder with respect to the shares
granted to the Participant under a Restricted Stock Award, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto.  The Committee may provide in an Award Agreement for
the payment of cash dividends and distributions to the Participant at such times
as paid to shareholders generally or at the times of vesting of the Restricted
Stock Award. Any Common Stock received as a stock divided or distribution will
be subject to the same restrictions as the underlying Restricted Stock Award.
 
8.5                                Section 83(b) Election.  If a Participant
makes an election pursuant to Section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant shall file, within thirty (30) days
following the Date of Grant, a copy of such election with the Company and with
the Internal Revenue Service, in accordance with the regulations under Section
83 of the Code.  The Committee may provide in an Award Agreement that the
Restricted Stock Award is conditioned upon the Participant’s making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code.

 
 

--------------------------------------------------------------------------------

 

9.           Restricted Stock Units.
 
9.1                                Grant of Restricted Stock Units.  A
Restricted Stock Unit may be granted to any Eligible Person selected by the
Committee.  The value of each Restricted Stock Unit is equal to the Fair Market
Value of the Common Stock on the applicable date or time period of
determination, as specified by the Committee.  The maximum number of units that
may be subject to Restricted Stock Units granted to a Participant during any one
calendar year shall be limited to 100,000 shares units (subject to adjustment as
provided in Section 4.3 hereof).  Restricted Stock Units shall be subject to
such restrictions and conditions as the Committee shall determine.  Restricted
Stock Units shall be non-transferable, except as provided in Section 14.2
hereof.
 
9.2                                Vesting of Restricted Stock Units.  On the
Date of Grant, the Committee shall, in its discretion, determine any vesting
requirements with respect to Restricted Stock Units, which shall be set forth in
the Award Agreement.  The requirements for vesting of a Restricted Stock Unit
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of a
specified Performance Goal(s) designed to meet the requirements for exemption
under Section 162(m) of the Code or on such other terms and conditions as
approved by the Committee in its discretion.  The Committee may accelerate the
vesting of a Restricted Stock Unit upon a Change in Control or upon termination
of Service under certain circumstances, as set forth in the Award Agreement.
 
9.3                                Payment of Restricted Stock
Units.  Restricted Stock Units shall become payable to a Participant at the time
or times determined by the Committee and set forth in the Award Agreement, which
may be upon or following the vesting of the Award.  Payment of a Restricted
Stock Unit may be made, as approved by the Committee and set forth in the Award
Agreement, in cash or in shares of Common Stock or in a combination thereof,
subject to applicable tax withholding requirements.  Any cash payment of a
Restricted Stock Unit shall be made based upon the Fair Market Value of the
Common Stock, determined on such date or over such time period as determined by
the Committee.
 
9.4                                Dividend Equivalent Rights. Restricted Stock
Units may be granted together with a Dividend Equivalent Right with respect to
the shares of Common Stock subject to the Award, which may be accumulated and
may be deemed reinvested in additional Restricted Stock Units or may be
accumulated in cash, as determined by the Committee in its discretion, and will
be paid at the time the underlying Restricted Stock Unit is payable. Dividend
Equivalent Rights shall  be subject to forfeiture under the same conditions as
apply to the underlying Restricted Stock Units.
 
9.5                                No Rights as Shareholder.  The Participant
shall not have any rights as a shareholder with respect to the shares subject to
an Restricted Stock Unit until such time as shares of Common Stock are delivered
to the Participant pursuant to the terms of the Award Agreement.

 
 

--------------------------------------------------------------------------------

 

10.           Performance Awards.
 
10.1                                Grant of Performance Awards.  A Performance
Award may be granted to any Eligible Person selected by the Committee.  Payment
amounts may be based on the attainment of specified levels of attainment with
respect to the Performance Goals, including, if applicable, specified threshold,
target and maximum performance levels.  The requirements for vesting may be also
based upon the continued Service of the Participant with the Company or a
Subsidiary during the respective performance period and on such other conditions
as determined by the Committee and set forth in an Award Agreement.  The maximum
amount of cash compensation that may be paid to a Participant during any one
calendar year under Performance Awards shall be $1 million.  Performance Awards
shall be non-transferable, except as provided in Section 14.2 hereof.
 
10.2                                Award Agreements.  Each Performance Award
shall be evidenced by an Award Agreement that shall specify the performance
period and such other terms and conditions as the Committee, in its discretion,
shall determine.  The performance period of a Performance Award shall be greater
than one (1) year and shall in no event exceed five (5) years. The Committee may
accelerate the vesting of a Performance Award upon a Change in Control or
termination of Service under certain circumstances, as set forth in the Award
Agreement.
 
10.3                                Performance Goals.  For purposes of
Performance Awards, as well as for other Awards under the Plan, the Committee
may set Performance Goals based upon the achievement of Company-wide,
departmental or individual goals or any other basis determined by the Committee
in its discretion.  For purposes hereof, “Performance Goals” means the goal(s)
(or combined goal(s)) determined by the Committee, in its discretion, to be
applicable to a Participant with respect to an Award.  As determined by the
Committee, the Performance Goals applicable to an Award may provide for a
targeted level or levels of achievement using one or more of the following
measures: (1) net earnings; (2) earnings per share; (3) net debt; (4) sales
growth; (5) net income; (6) net operating profit; (7) return measures
(including, but not limited to, return on assets, capital, equity or sales); (8)
cash flow (including, but not limited to, operating cash flow and free cash
flow); (9) earnings before or after taxes, interest, depreciation and/or
amortization; (10) share price (including, but not limited to growth measures
and total shareholder return); (11) expense targets; (12) customer satisfaction;
(13) market share; (14) economic value added; (15) working capital; (16) the
formation of joint ventures or the completion of other corporate transactions;
or (17) any combination of or a specified increase in any of the
foregoing.  Notwithstanding the achievement of any Performance Goal, the
Committee, in its discretion, may, to the extent provided in an Award Agreement,
reduce or eliminate some or all of the amount payable to any Participant with
respect to a Performance Award or other such performance-based Award under the
Plan that would otherwise be payable in respect of the Performance Award, based
on such factors as the Committee may deem relevant, but the Committee may not
increase any such amount above the amount established in accordance with the
relevant Award Agreement or the Plan.  The Committee may adjust, change or
eliminate the Performance Goals or the applicable performance period of the
Award as it deems appropriate, in its discretion.  The Committee may exercise
the discretion provided for by the foregoing sentence in a non-uniform manner
among Participants.

 
 

--------------------------------------------------------------------------------

 

10.4                                Section 162(m) Compliance.  For purposes of
qualifying grants of Performance Awards as well as other Awards under the Plan
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall make such determinations with respect to a
Performance Award or such other Award as required by section 162(m) of the Code
within ninety (90) days after the beginning of the performance period (or such
other time period as is required under section 162(m) of the Code).  As and to
the extent required by section 162(m) of the Code, the terms of a Performance
Award or other Award under the Plan that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code must state, in
terms of an objective formula or standard, the method of computing the amount of
compensation payable under such Award, and must preclude discretion to increase
the amount of compensation payable under the terms of such Award (but may allow
the Committee discretion to decrease the amount of compensation payable).
 
10.5                                Payment of Performance Awards.  Payment of
Performance Awards or other such performance-based Awards will generally be made
as soon as practicable after the expiration of the applicable performance period
if the applicable Performance Goals have been achieved or partially achieved, as
determined by the Committee in its discretion, by the Company or the Participant
during the relevant performance period; provided, however, that a deferred
payment date may be established by the Committee and set forth in the Award
Agreement.  Payment of the Performance Awards or other such performance-based
Awards may be made in cash or in shares of Common Stock or in a combination
thereof, subject to applicable tax withholding requirements.  Any payment of a
Performance Award or other such performance-based Awards in Common Stock shall
be made based upon the Fair Market Value thereof, determined on such date or
over such time period as determined by the Committee.
 
10.6                                Adjustments of Incorrect Determinations.  If
at any time after the date on which a Participant has been granted or becomes
vested in a Performance Award or other Award under the Plan based upon the
achievement of a Performance Goal, the Committee determines that the earlier
determination as to the achievement of the Performance Goal was based on
incorrect data and that in fact the Performance Goal had not been achieved or
had been achieved to a lesser extent than originally determined and a portion of
a Performance Award or other such Award would not have been granted, vested or
paid given the correct data, then (i) such portion of the Performance Award or
other such Award that was granted shall be forfeited and any related shares of
Common Stock (or, if such shares were disposed of, the cash equivalent) shall be
returned to the Company as provided by the Committee, (ii) such portion of the
Performance Award or other such Award that became vested shall be deemed to be
not vested and any related shares of Common Stock (or, if such shares were
disposed of, the cash equivalent) shall be returned to the Company as provided
by the Committee and (iii) such portion of the Performance Award or other such
Award paid to the Participant shall be paid by the Participant to the Company
upon notice from the Company as provided by the Committee.


11.           Stock Awards.

 
 

--------------------------------------------------------------------------------

 

11.1                                Grant of Stock Awards.  A Stock Award may be
granted to any Eligible Person selected by the Committee.  A Stock Award may be
granted for past Services, in lieu of bonus or other cash compensation, as
directors’ compensation or for any other valid purpose as determined by the
Committee.  The Committee shall determine the terms and conditions of such
Awards, and such Awards may be made without vesting requirements.  In addition,
the Committee may, in connection with any Stock Award, require the payment of a
specified purchase price.  The maximum number of shares of Common Stock that may
be subject to Stock Awards granted to a Participant during any one calendar year
shall be limited to 100,000 shares (subject to adjustment as provided in Section
4.3 hereof).
 
11.2                                Rights as Shareholder.  Subject to the
foregoing provisions of this Section 11 and the applicable Award Agreement, upon
the issuance of the Common Stock under a Stock Award the Participant shall have
all rights of a shareholder with respect to the shares of Common Stock,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.
 
12.           Change in Control.
 
12.1                                Effect on Grants.  Unless otherwise provided
in an Award Agreement with respect to an Award, in the event of a Change in
Control and as of the date such Change in Control is effected, (i) any
outstanding Stock Options and Stock Appreciation Rights, which are not then
vested and exercisable, shall become fully vested and immediately exercisable in
their entirety and (ii) any outstanding Restricted Stock Awards, Restricted
Stock Units, Stock Awards and Performance Awards, which are not then vested or
payable, shall become fully vested and payable to the Participant.  The
Committee shall also have the authority, in its discretion, to provide in an
Award Agreement for the effect of a Change in Control on an Award, including the
application of any of the foregoing upon the occurrence of another event in
connection with a Change in Control (such as termination of employment) or any
other consequence that the Committee determines is consistent with the terms of
the Plan.
 
12.2                                Definition of Change in Control. For
purposes of the Plan, unless otherwise defined in an Award Agreement, “Change in
Control” shall mean the occurrence of (i) a change in ownership of the Company
under paragraph (a) below, (ii) a change in effective control of the Company
under paragraph (b) below or (iii) a change in the ownership of a substantial
portion of the assets of the Company under paragraph (c) below.
 
 
(a)
Change in the Ownership of the Company.  A change in the ownership of the
Company shall occur on the date that any one person or more than one person
acting as a group (as defined in paragraph (d)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the corporation (within the meaning of
paragraph (b) below). An increase in the percentage of stock owned by any one
person or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This paragraph (a) applies
only when there is a transfer of stock of the Company and stock in the Company
remains outstanding after the transaction.

 
 
 

--------------------------------------------------------------------------------

 

 
(b)
Change in the Effective Control of the Company.  A change in the effective
control of the Company shall occur on the date that either (i) any one person or
more than one person acting as a group (within the meaning of Sections 13(d) and
14(d) of the 1934 Act; provided, that in no event shall a person be deemed to be
acting as a group if such person would not otherwise be considered to be acting
as a group, within the meaning of paragraph (d) hereof), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; provided, however, that an acquisition of Voting Stock directly
from the Company shall not constitute a change in effective control of the
Company; or (b) a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election.

 
 
(c)
Change in the Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person or more than one person acting as a group
(as defined in paragraph (d)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. There is no
Change in Control event under this paragraph (c) when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by the Company is not
treated as a change in the ownership of such assets if the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (iii) a person or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
paragraph (d).  For purposes of this paragraph (c), a person's status is
determined immediately after the transfer of the assets.

 
 
(d)
Persons Acting As a Group.  For the purposes of paragraphs (a), (b) and (c),
persons will not be considered to be acting as a group solely because they
purchase or own assets or stock of the same corporation at the same time or as a
result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets or stock or similar business
transaction with the corporation.  If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of assets or stock or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 
 
 

--------------------------------------------------------------------------------

 

 
(e)
Interpretation.  Each of the sub-paragraphs (a) through (d) above shall be
construed and interpreted consistent with the requirements of Section 409A of
the Code and any Treasury Department regulations or other guidance issued
thereunder.



13.           Forfeiture Events.
 
13.1                                General.  The Committee may specify in an
Award Agreement at the time of the Award that the Participant’s rights, payments
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events shall include, but shall not be limited to,
termination of Service for Cause, violation of material Company policies, breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Participant or other conduct by the Participant that is detrimental to
the business or reputation of the Company.
 
13.2                                Termination for Cause.  Unless otherwise
provided by the Committee and set forth in an Award Agreement, if a
Participant’s employment with the Company or any Subsidiary shall be terminated
for “Cause” (as such term may be defined in the relevant Award Agreement), such
Participant’s rights, payments and benefits with respect to an Award shall be
subject to cancellation, forfeiture and/or recoupment, as provided in Section
13.3 below.  The Company shall have the power to determine whether the
Participant has been terminated for Cause and the date upon which such
termination for Cause occurs.  Any such determination shall be final, conclusive
and binding upon the Participant.  In addition, if the Company shall reasonably
determine that a Participant has committed or may have committed any act which
could constitute the basis for a termination of such Participant’s employment
for Cause, the Company may suspend the Participant’s rights to exercise any
option, receive any payment or vest in any right with respect to any Award
pending a determination by the Company of whether an act has been committed
which could constitute the basis for a termination for Cause as provided in this
Section 13.2.
 
13.3                                Right of Recapture.
 
(a)           General.  If at any time within one (1) year after the date on
which a Participant exercises a Stock Option or Stock Appreciation Right or on
which Restricted Stock vests or becomes payable or on which a Performance Award
is paid to a Participant, or on which income otherwise is realized by a
Participant in connection with an Award, (i) a Participant terminates from
Service for Cause or (ii) after termination of Service for any other reason, the
Committee determines in its discretion either that, (a) while employed, the
Participant had engaged in an act which would have warranted termination from
Service for Cause or (b) after termination, the Participant has engaged in
conduct that violates any continuing obligation or duty of the Participant in
respect of the Company or any Subsidiary, then any gain realized by the
Participant from the exercise, vesting, payment or other realization of income
by the Participant in connection with an Award, shall be paid by the Participant
to the Company upon notice from the Company.  Such gain shall be determined as
of the date on which the gain is realized by the Participant, without regard to
any subsequent change in the Fair Market Value of a share of Common Stock.  The
Company shall have the right to offset such gain against any amounts otherwise
owed to the Participant by the Company (whether as wages, vacation pay or
pursuant to any benefit plan or other compensatory arrangement).

 
 

--------------------------------------------------------------------------------

 

(b)           Accounting Restatement.  If a Participant receives compensation
pursuant to an Award under the Plan (whether a Stock Option, Performance Award
or otherwise) based on financial statements that are subsequently required to be
restated in a way that would decrease the value of such compensation, the
Participant will forfeit and repay to the Company the difference between what
the Participant received and what the Participant should have received based on
the accounting restatement, in accordance with the Company’s compensation
recovery or “clawback” policy, as may be in effect from time to time, which
shall be consistent with the provisions of Section 945 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the rules, regulations and
requirements adopted thereunder by the Securities and Exchange Commission and/or
any national securities exchange on which the Company’s equity securities may be
listed  (the “Policy”).   By accepting an Award hereunder, the Participant
acknowledges and agrees that the Policy shall apply to such Award, and all
incentive-based compensation payable pursuant to such Award shall be subject to
forfeiture and repayment pursuant to the terms of the Policy.  Although not
required to give effect to the provisions of this Section 13.3(b), the Committee
may, as it deems appropriate, amend the Plan to reflect the terms of the Policy.
 
14.           General Provisions.
 
14.1                                Award Agreement.  To the extent deemed
necessary by the Committee, an Award under the Plan shall be evidenced by an
Award Agreement in a written or electronic form approved by the Committee
setting forth the number of shares of Common Stock or Restricted Stock Units
subject to the Award, the exercise price, base price or purchase price of the
Award, the time or times at which an Award will become vested, exercisable or
payable and the term of the Award.  The Award Agreement may also set forth the
effect on an Award of a Change in Control or a termination of Service under
certain circumstances.  The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.  The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award
Agreement.  The Committee need not require the execution of an Award Agreement
by a Participant, in which case, acceptance of the Award by the Participant
shall constitute agreement by the Participant to the terms, conditions,
restrictions and limitations set forth in the Plan and the Award Agreement as
well as the administrative guidelines of the Company in effect from time to
time.

 
 

--------------------------------------------------------------------------------

 

14.2                                No Assignment or Transfer;
Beneficiaries.  Except as provided in Section 6.7 hereof, Awards under the Plan
shall not be assignable or transferable by the Participant, and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or
charge.  Notwithstanding the foregoing, in the event of the death of a
Participant while employed by the Company or any of its Subsidiaries, except as
otherwise provided by the Committee in an Award Agreement, an outstanding Award
may be exercised by or shall become payable to the Participant’s beneficiary as
designated by the Participant in the manner prescribed by the Committee or, in
the absence of an authorized beneficiary designation, by the a legatee or
legatees of such Award under the participant's last will or by such
Participant's executors, personal representatives or distributees of such Award
in accordance with the Participant’s will or the laws of descent and
distribution.  The Committee may provide in the terms of an Award Agreement or
in any other manner prescribed by the Committee that the Participant shall have
the right to designate a beneficiary or beneficiaries who shall be entitled to
any rights, payments or other benefits specified under an Award following the
Participant’s death.
 
14.3                                Deferrals of Payment.  The Committee may in
its discretion permit a Participant to defer the receipt of payment of cash or
delivery of shares of Common Stock that would otherwise be due to the
Participant by virtue of the exercise of a right or the satisfaction of vesting
or other conditions with respect to an Award; provided, however, that such
discretion shall not apply in the case of a Stock Option or Stock Appreciation
Right.  If any such deferral is to be permitted by the Committee, the Committee
shall establish rules and procedures relating to such deferral in a manner
intended to comply with the requirements of Section 409A of the Code, including,
without limitation, the time when an election to defer may be made, the time
period of the deferral and the events that would result in payment of the
deferred amount, the interest or other earnings attributable to the deferral and
the method of funding, if any, attributable to the deferred amount.
 
14.4                                No Right to Employment or Continued
Service.  Nothing in the Plan, in the grant of any Award or in any Award
Agreement shall confer upon any Eligible Person or any Participant any right to
continue in the Service of the Company or any of its Subsidiaries or interfere
in any way with the right of the Company or any of its Subsidiaries to terminate
the employment or other service relationship of an Eligible Person or a
Participant for any reason at any time.
 
14.5                                Rights as Shareholder.  A Participant shall
have no rights as a holder of shares of Common Stock with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of such securities.  Except as provided in Section 4.3
hereof, no adjustment or other provision shall be made for dividends or other
shareholder rights, except to the extent that the Award Agreement provides for
dividend payments or dividend equivalent rights.  The Committee may determine in
its discretion the manner of delivery of Common Stock to be issued under the
Plan, which may be by delivery of stock certificates, electronic account entry
into new or existing accounts or any other means as the Committee, in its
discretion, deems appropriate. The Committee may require that the stock
certificates be held in escrow by the Company for any shares of Common Stock or
cause the shares to be legended in order to comply with the securities laws or
other applicable restrictions or should the shares of Common Stock be
represented by book or electronic account entry rather than a certificate, the
Committee may take such steps to restrict transfer of the shares of Common Stock
as the Committee considers necessary or advisable.

 
 

--------------------------------------------------------------------------------

 

14.6                                Section 409A Compliance.  To the extent
applicable, it is intended that the Plan and all Awards hereunder comply with
the requirements of Section 409A of the Code and the Treasury Regulations and
other guidance issued thereunder, and that the Plan and all Award Agreements
shall be interpreted and applied by the Committee in a manner consistent with
this intent in order to avoid the imposition of any additional tax under Section
409A of the Code.  In the event that any (i) provision of the Plan or an Award
Agreement, (ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an Award Agreement as the Committee deems necessary to comply with such
requirements; provided, that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant.  No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six months following the Participant’s termination of Service (or such other
period as required to comply with Section 409A).  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.
 
14.7                                Securities Law Compliance.  No shares of
Common Stock will be issued or transferred pursuant to an Award unless and until
all then applicable requirements imposed by Federal and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the shares of Common Stock may be
listed, have been fully met.  As a condition precedent to the issuance of shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements.  The
Committee may impose such conditions on any shares of Common Stock issuable
under the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares.  The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired only for investment purposes and without any current intention to sell
or distribute such shares.

 
 

--------------------------------------------------------------------------------

 

14.8                                Non-United States Participants and
Jurisdictions.  Notwithstanding any provision in the Plan to the contrary, in
order to foster and promote achievement of the purposes of the Plan or to comply
with provisions of laws in other countries in which the Company operates or has
employees, the Committee, in its discretion, shall have the power and authority,
to the extent not inconsistent with the intent of the Plan, to (i) determine
which Eligible Persons who are foreign nationals or who are employed outside of
the United States are eligible to participate in the Plan, (ii) modify the terms
and conditions of any Awards made to such Eligible Persons and (iii) establish
subplans and modify exercise and payment procedures and other Award terms and
procedures to the extent such actions may be necessary or advisable to comply
with any tax, securities, regulatory or other laws of other jurisdictions with
respect to Awards that may be subject to such laws.  Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of the Plan, not inconsistent with the intent of the Plan, as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of the Plan as in effect for any other purpose.
 
14.9                                Substitute Awards in Corporate
Transactions.  Nothing contained in the Plan shall be construed to limit the
right of the Committee to grant Awards under the Plan in connection with the
acquisition, whether by purchase, merger, consolidation or other corporate
transaction, of the business or assets of any corporation or other
entity.  Without limiting the foregoing, the Committee may grant Awards under
the Plan to an employee or director of another corporation who becomes an
Eligible Person by reason of any such corporate transaction in substitution for
awards previously granted by such corporation or entity to such person.  The
terms and conditions of the substitute Awards may vary from the terms and
conditions that would otherwise be required by the Plan solely to the extent the
Committee deems necessary for such purpose.
 
14.10                                Tax Withholding.  The Participant shall be
responsible for payment of any taxes or similar charges required by law to be
paid or withheld from an Award or an amount paid in satisfaction of an
Award.  Any required withholdings shall be paid by the Participant on or prior
to the payment or other event that results in taxable income in respect of an
Award.  The Award Agreement may specify the manner in which the withholding
obligation shall be satisfied with respect to the particular type of Award.
 
14.11                                Unfunded Plan.  The adoption of the Plan
and any reservation of shares of Stock or cash amounts by the Company to
discharge its obligations hereunder shall not be deemed to create a trust or
other funded arrangement.  Except upon the issuance of Common Stock pursuant to
an Award, any rights of a Participant under the Plan shall be those of a general
unsecured creditor of the Company, and neither a Participant nor the
Participant’s permitted transferees or estate shall have any other interest in
any assets of the Company by virtue of the Plan.  Notwithstanding the foregoing,
the Company shall have the right to implement or set aside funds in a grantor
trust, subject to the claims of the Company’s creditors or otherwise, to
discharge its obligations under the Plan.

 
 

--------------------------------------------------------------------------------

 

14.12                                Other Compensation and Benefit Plans.  The
adoption of the Plan shall not affect any other share incentive or other
compensation plans in effect for the Company or any Subsidiary, nor shall the
Plan preclude the Company from establishing any other forms of share incentive
or other compensation or benefit program for employees of the Company or any
Subsidiary.  The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute includable compensation
for purposes of determining the amount of benefits to which a Participant is
entitled under any other compensation or benefit plan or program of the Company
or a Subsidiary, including, without limitation, under any pension or severance
benefits plan, except to the extent specifically provided by the terms of any
such plan.
 
14.13                                Plan Binding on Transferees.  The Plan
shall be binding upon the Company, its transferees and assigns, and the
Participant, the Participant’s executor, administrator and permitted transferees
and beneficiaries.
 
14.14                                Severability.  If any provision of the Plan
or any Award Agreement shall be determined to be illegal or unenforceable by any
court of law in any jurisdiction, the remaining provisions hereof and thereof
shall be severable and enforceable in accordance with their terms, and all
provisions shall remain enforceable in any other jurisdiction.
 
14.15                                Governing Law.  The Plan and all rights
hereunder shall be subject to and interpreted in accordance with the laws of the
State of Delaware, without reference to the principles of conflicts of laws, and
to applicable Federal securities laws.
 
15.           Term; Amendment and Termination; Shareholder Approval.
 
15.1                                Term.  Subject to Section 15.2 hereof, the
term of the Plan will be ten (10) years from the date of its original adoption
by the Board, as provided in the first sentence of Section 15.3 hereof.
 
15.2                                Amendment and Termination.  The Board may
from time to time and in any respect, amend, modify, suspend or terminate the
Plan.  Notwithstanding the foregoing, no amendment, modification, suspension or
termination of the Plan shall adversely affect any Award theretofore granted
without the consent of the Participant or the permitted transferee of the Award.
 
15.3                                Shareholder Approval.  The Plan was
originally adopted by the Board, and was approved by the Company’s shareholders
at the Company’s annual meeting of shareholders on April 23, 2009.  This
amendment and restatement of the Plan has been adopted by the Board, and shall
become effective subject to, and upon, its approval by the Company’s
shareholders on the date of the Company’s 2011 annual meeting of shareholders
(the “Effective Date”).  The Board may seek the approval of any amendment,
modification, suspension or termination by the Company’s shareholders to the
extent it deems necessary or advisable in its discretion for purposes of
compliance with Section 162(m) or Section 422 of the Code, the listing
requirements of the New York Stock Exchange or other exchange or securities
market or for any other purpose.  At the discretion of the Board, for purposes
of compliance with Section 162(m) of the Code, the Performance Goals (or other
designated performance goals) shall again be subject to approval by the
Company's shareholders no later than the first shareholder meeting that occurs
in the year following the fifth (5th) anniversary of the Effective Date.
 
 

--------------------------------------------------------------------------------